Exhibit 10.02


 
Amendment to Employment Agreement
 
 
This Amendment (the “Amendment”) to the Letter Agreement dated January 5, 2005
(the “Agreement”) by and between you, Jeffrey T. Housenbold, and Shutterfly,
Inc. (the “Company”), is effective as of December 8, 2008 (the “Effective
Date”).
 
Recitals
 
Whereas, you and the Company have previously entered into an Agreement dated as
of January 5, 2005, whereby the Company confirmed your employment upon certain
terms and conditions; and
 
Whereas, you and the Company agree it is advisable to amend the Agreement in
order to bring such Agreement into compliance with Section 409A of the Internal
Revenue Code of 1986, as amended, (the “Code”) and its regulations (“Section
409A”),
 
Now, Therefore, for good and valuable consideration, the receipt, sufficiency
and adequacy of which is hereby acknowledged, you and the Company hereby agree
to the following changes to the Agreement as follows:
 
Any capitalized terms used herein but not defined herein shall have the meanings
ascribed to them in the Agreement.
 
(1)           The last paragraph of Section 3 is deleted and replaced with the
following:
 
In the event you terminate employment with the Company as a result of
Involuntary Termination or Termination without Cause, each as defined below, you
may exercise the outstanding, vested portion of any of your options for Company
common stock during the twenty-four (24) month period commencing on the date of
your termination of employment, provided, however, that in no event may any
option be exercised after its expiration date.  In the event you terminate
employment with the Company as the result of Termination for Disability or your
death, the outstanding, vested portion of any of such options may be exercised
during the twelve (12) month period commencing on the date of your Termination
for Disability or your death, provided, however, that in no event may any option
be exercised after its expiration date. In the event you terminate employment
with the Company as a result of Voluntary Termination or Termination for Cause,
you may exercise the outstanding, vested portion of any of such options during
the period allowed under the 1999 Stock Plan.
 
(2)           Section 5(a) is deleted and replaced with the following:
 
“Good Reason” means your resignation within three (3) months following a change
in your title of President and CEO or in your reporting to the Board, or a
material reduction in your duties or responsibilities that is inconsistent with
your position, provided, further, that Good Reason shall also include the
circumstance where following a Change of Control, as defined below, you are not
the President and CEO of a successor entity to the Company following a Change in
Control (or otherwise your duties and responsibilities for such successor entity
to the Company are materially reduced from those described in Section 1 herein
as would be applied to the successor entity following a Change of Control); (ii)
a requirement by the Company that you relocate your principal office to a
facility more than 60 (sixty) miles from the Company’s current Redwood City,
California headquarters; or (iii) a material reduction in your annual base
salary (other than in connection with a general decrease in the salary of all
executives of the Company), in any case, without your written consent; provided
that you have given forty-five (45) days written notice to the Company of such
occurrence and thirty (30) days opportunity to cure.
 
(3)           Section 6(b) is deleted and replaced with the following:
 
In the event of your Termination without Cause or your Involuntary Termination,
you will be entitled to (i) a lump sum payment equivalent to your then-current
base salary for a period of twelve (12) months and the maximum Target Bonus for
the year in which the termination occurred; and (ii) accelerated vesting of that
portion of any unvested options for Company common stock and restricted stock
units for Company common stock that would have vested over the next twelve (12)
months immediately following such Involuntary Termination or Termination without
Cause.
 
(4)           Section 6(c) is deleted and replaced with the following:
 
In the event of your Involuntary Termination or Termination without Cause within
twelve (12) months following the closing of a Change in Control, in lieu of any
payment under Section 6(b) above, you will be entitled to (i) a lump sum payment
equivalent to your then-current base salary for a period of fifteen (15) months
and the maximum Target Bonus for the year in which the termination occurred plus
an additional one fourth (1/4) of the maximum Target Bonus for the year in which
the termination occurred; and (ii) accelerated vesting of all of your unvested
options and restricted stock units.
 
(5)           The following sentence is added at the end of the first paragraph
of Section 9:
 
Cash severance and other benefits that are subject to Section 409A of the Code
shall be reduced prior to cash benefits or other benefits that are not subject
to Section 409A of the Code.
 
(6)           The following is included as a new Section 18:
 
Section 409A Compliance.  To the extent (i) any payments to which you become
entitled under this Agreement, or any agreement or plan referenced herein, in
connection with your termination of employment with the Company constitute
deferred compensation subject to Section 409A of the Code and (ii) you are
deemed at the time of such termination of employment to be a “specified”
employee under Section 409A of the Code, then such payment or payment shall not
be made or commence until the earliest of (i) the expiration of the six
(6)-month period measured from the date of your “separation from service” (as
such term is at the time defined in Treasury Regulations under Section 409A of
the Code with the Company; or (ii) the date of your death following such
separation from service; provided, however, that such deferral shall only be
effected to the extent required to avoid adverse tax treatment to you, including
(without limitation) the additional twenty percent (20%) tax for which you would
otherwise be liable under Section 409A(a)(1)(B) of the Code in the absence of
such deferral.  Upon the expiration of the applicable deferral period, any
payments which would have otherwise been made during that period (whether in a
single sum or in installments) in the absence of this paragraph shall be paid to
you or your beneficiary in one lump sum.
 
If required by Section 409A of the Code, for purposes of this Agreement, no
payment will be made to you upon termination of your employment unless such
termination constitutes a “separation from service” within the meaning of
Section 409A of the Code, and Section 1.409A-1(h) of the regulations thereunder.
 
Except as specifically set forth above, all terms and conditions of the
Agreement shall remain in full force and effect.  This Amendment shall be deemed
to form an integral part of the Agreement.  In the event of any inconsistency or
conflict between the provisions of the Agreement and this Amendment, the
provisions of this Amendment will prevail and govern.
 
This Amendment may be executed in counterparts and, upon delivery of
counterparts which together show the execution by both parties hereto, shall
constitute one agreement which shall inure to the benefit of and be binding upon
the parties hereto.
 
 
In Witness Whereof, the parties hereto have caused this Amendment to be entered
into as of the Effective Date.
 
 
 

 Shutterfly, Inc.  Jeffrey T. Housenbold     By:/s/Mark J. Rubash   
By: /s/Jeffrey T. Housenbold
Name: Mark J. Rubash
 
Title: Senior Vice President, Chief Financial Officer
Date: March 9, 2009

 